Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 25 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,494,425 to Stones.
In Reference to Claim 25
Stones discloses a pumping unit, comprising a rough-vacuum pump (Fig. 1, 28), a Roots vacuum pump (Fig. 1, 28, the upper one) comprising a pumping stator (Fig. 1, 12/32) inside which two Roots rotors (Fig. 1, 38) are configured to rotate synchronously in opposite directions to drive a gas to be pumped between an inlet orifice (Fig. 6, 16) and an outlet orifice (Fig. 6, 17) and a pipeline (Fig. 1, 20) connecting the outlet orifice (Fig. 1, annotated by the examiner) to an intake of the rough-vacuum pump, wherein the outlet orifice is situated at the end of an upstream tube of the pipeline that passes into the pumping stage.

    PNG
    media_image1.png
    439
    579
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2014/0093412 to Stones in view of US Patent 7,226,280 to Yokoi et al (Yokoi).
In Reference to Claims 20-24
Stones discloses a pumping unit, comprising a rough-vacuum pump (Fig. 1, 28), a Roots vacuum pump (Fig. 1, 28, the upper one) comprising a pumping stator (Fig. 1, 12/32) inside which two Roots rotors (Fig. 1, 38) are configured to rotate synchronously in opposite directions to drive a gas to be pumped between an inlet orifice (Fig. 6, 16) and an outlet orifice (Fig. 6, 17) and a pipeline (Fig. 1, 20) connecting the outlet orifice to an intake of the rough-vacuum pump
Stones does not teach the distance between the outlet orifice to the rotor.
Yokoi teaches that a min gap between the rotor and the outlet wall surface is required. (Col. 1, Line 44-50)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to the invention of Stones to incorporate teachings from Yokoi.  Doing so, would result in a min gap is formed between the wall of the outlet orifice and the rotor, since Yokoi teaches a min gap between the wall of the wall of the vacuum chamber to the outlet is required to provide a Roots vacuum pump which can improve the volumetric efficiency (Col. 1, 60-64).  The Office considers that the distance is merely a performance related design parameters.
Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stones and Yokoi as applied to claim 20 above, and further in view of US Patent 2004/0226622 to Hayashi.
In Reference to Claim 39
Stones discloses the pipeline between two vacuum pump.
The combination of Stones and Hayashi as applied to Claim 20 does not teach the type of the pipeline.
Hayashi teaches bellow pipe (Fig. 1, 18) for a vacuum application.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the combination of Stones and Hayashi as applied to Claim 20 incorporate teachings from Hayashi.  Doing so, would result in a bellow pipe being used to transfer the working media in vacuum environment, since Hayashi teaches a simple structure with vibration damping bellow with a high vibration absorbing effect.
Allowable Subject Matter
Claims 26-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/26/2022